Citation Nr: 0634593	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for head disability, to 
include migraines.

4.  Entitlement to a combined rating in excess of 30 percent 
for disability of the left knee.

5.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a cervical 
spine disability.

6.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for osteoarthritis 
of the right knee.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to December 1981.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Roanoke, Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in June 2006.  
A transcript of this hearing is of record.  

The issue of whether new and material evidence has been 
received to reopen claim seeking service connection for 
osteoarthritis of the right knee is decided herein.  The 
remaining issues, along with the matter of entitlement to 
service connection for osteoarthritis of the right knee based 
on de novo review, are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on her part is required.



FINDINGS OF FACT

1.  An unappealed August 1982 rating decision, in pertinent 
part, denied service connection for a right knee disability 
based essentially on a finding that no evidence of a current 
disability had been presented.

2.  Evidence received since the August 1982 rating decision 
includes evidence not of record at the time of that decision 
that shows a current diagnosis of osteoarthritis of the right 
knee, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for osteoarthritis of the 
right knee, to include on a secondary basis, may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).


B.	Factual Background

A rating decision in August 1982, in pertinent part, denied 
service connection for a right knee disability, finding that 
no evidence of a current right knee disability had been 
presented.  The veteran did not appeal this decision.

The evidence of record in August 1982 included service 
medical records dated in 1979 that note the veteran's 
complaints of right knee pain but note no diagnosis, clinical 
findings, or treatment related to or associated with a right 
knee disability.  Post-service medical evidence included 
October 1981 VA hospitalization records that contain no 
mention of diagnosis, complaints, clinical findings, or 
treatment related to or associated with a right knee 
disability. 

Evidence received since August 1982 includes VA treatment 
records dated in 2001 which note the veteran's complaints of 
increased right knee problems since undergoing surgery on her 
left knee in 2000, and an August 2003 VA examination report 
which notes findings of osteoarthritis in the right knee.  In 
addition, the veteran testified during a June 2006 travel 
Board hearing that her doctor told her that her right knee 
disability was due to her service-connected left knee 
disability.

C.	Legal Criteria

The veteran was properly notified of the August 1982 rating 
decision and of her appellate rights.  She did not appeal it, 
and it became final.  38 U.S.C.A. § 7105.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  [38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
for all claims to reopen filed on or after August 29, 2001.  
The instant claim to reopen was filed after that date (in 
October 2002), and the new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for arthritis may be allowed on a 
presumptive basis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that the term 
"disability" refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.



D.	Analysis

The RO denied service connection for a right knee disability 
based on findings that that no evidence of a current 
disability had been presented.  For "new" evidence to be 
material in such circumstances, it would have to tend to show 
that the veteran has a current right knee disability, and 
that such disability is related to his service-connected left 
knee disability or is otherwise related to his military 
service.  See 38 C.F.R. §§ 3.303, 3.310(a).

The evidence received since August 1982 includes medical 
evidence of a current right knee disability, along with the 
veteran's complaints of increased problems with her right 
knee following surgery on her service-connected left knee.  
This evidence raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, it is new 
and material evidence, and the claim seeking service 
connection for osteoarthritis of the right knee may (and 
must) be reopened.


ORDER

The appeal to reopen a claim of service connection for 
osteoarthritis of the right knee as secondary to service-
connected left knee disability is granted.


REMAND

The VCAA and the regulations implementing it apply in the 
instant case.  Regarding the issues of entitlement to service 
connection for a bilateral hip disability on a secondary 
basis, entitlement to a combined rating in excess of 30 
percent for disability of the left knee, and entitlement to 
TDIU, there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  

Regarding the claims to reopen, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims essentially stated that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and of what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Review of the claims 
file reveals that notice in this regard to date is 
incomplete.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to her claims.

The veteran brought original X-rays from 1979 to her June 
2006 travel Board hearing.  The veteran and her 
representative indicated that they would have these X-rays 
interpreted, and then forward the radiology report for 
association with the claims file.  The veteran and her 
representative specifically stated that they were not waiving 
RO consideration of this evidence.   Under these 
circumstances, the Board notes that the RO must be given the 
opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c).  Regardless, 
review of the claims file shows that no interpretation of the 
1979 X-rays has been received.  

Regarding the claims of service connection for a bilateral 
hip disability and a right knee disability, to include on a 
secondary basis, an August 2003 VA examination report notes 
diagnoses of bilateral trochanteric bursitis and 
osteoarthritis of the right knee.  A May 2003 VA X-ray report 
notes findings of right hip osteoarthritis.  However, the VA 
examiners did not provide an opinion as to the etiology of 
any currently diagnosed hip or right knee disabilities.  
Therefore, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A.

Regarding the  claim seeking a combined rating in excess of 
30 percent for left knee disability, the report of the 
veteran's most recent VA orthopedic examination, in August 
2003, is inadequate for rating purposes because it does not 
address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45.  Specifically, the examiner did not 
assess functional impairment due to incoordination, weakened 
movement and excess fatigability in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Hence, another VA examination is indicated. 
In light of the foregoing, the case is REMANDED for the 
following:

1.  For the issues of entitlement to 
service connection for a bilateral hip 
disability on a secondary basis, 
entitlement to service connection for 
osteoarthritis of the right knee on a 
secondary basis, entitlement to a 
combined rating in excess of 30 percent 
for disability of the left knee, and 
entitlement to a TDIU, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include 
notification that she should submit any 
pertinent evidence in her possession.  

For the issue of whether new and material 
evidence has been received to reopen a 
claim seeking service connection for a 
cervical spine disability, the RO should 
issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for a cervical spine disability, and 
notice regarding the type of evidence and 
information necessary to reopen the 
claim, i.e., what type of evidence would 
be considered new and material.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.

3.  The RO should arrange for the X-rays 
that the veteran brought to the June 2006 
Travel Board hearing to be interpreted.  
The radiology report should then be 
associated with the claims file.

4.  Thereafter, the RO should arrange for 
an orthopedic examination of the veteran 
to determine the probable etiology of any 
osteoarthritis of the right knee and of 
any hip disability, and to ascertain the 
current severity of the service connected 
left knee disability.  The veteran should 
be properly notified of the examination 
and of the consequences of her failure to 
appear.  Her claims file must be reviewed 
by the examiner in conjunction with the 
examination.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed.  
Following examination of the veteran, 
review of her pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide 
opinions concerning the following:

a.  Is it as at least as likely as not 
that any currently diagnosed hip 
disability was caused or chronically 
worsened by the veteran's service-
connected left knee disability?

b.  Is it as at least as likely as not 
that any currently diagnosed right knee 
osteoarthritis was caused or chronically 
worsened by the veteran's service-
connected left knee disability?

c.  The current severity of the veteran's 
service connected left knee disability.  
Studies should include ranges of motion 
of the left knee, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use of flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  The examiner 
must note whether there is instability or 
subluxation and, if so, the degree of  
such impairment.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work and 
provide the supporting rationale for this 
opinion.

5.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the RO should furnish the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case and afford them an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


